Case 9:18-cv-80176-BB Document 145 Entered on FLSD Docket 04/15/2019 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                                 CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC,

                           Plaintiffs,

   v.

   CRAIG WRIGHT,

                           Defendant.

    PLAINTIFFS’ MOTION FOR EXTENSION OF DISCOVERY CUTOFF DATE AND
                    FOR CONTINUANCE OF TRIAL DATE

          Plaintiffs file this motion for a six-month extension of the discovery cutoff and trial date

  set by this Court in its Amended Scheduling Order. (ECF No. [78]). This is a complex multi-

  billion-dollar case involving international witnesses and documents, against a Defendant who has

  already twice perjured himself to this Court, where Plaintiffs have alleged a complex theft and

  fraud of intellectual property and bitcoin – a digital asset which, by design, is difficult to trace.

          As explained below, despite Plaintiffs’ diligent efforts to narrow the scope of discovery,

  each party has collected over a million documents, the vast majority of responsive documents have

  not been reviewed or produced, issues abound on whether Defendant (“Craig”) has collected all

  the documents Rule 34 requires him to, numerous legal issues related to discovery are being

  briefed, and assistance from the Courts of the United Kingdom will still be required to obtain some

  important discovery. Furthermore, while the parties took limited depositions to narrow discovery,

  Craig pled ignorance to even the most basic facts that would help expedite discovery. Instead, he




                                                     1
Case 9:18-cv-80176-BB Document 145 Entered on FLSD Docket 04/15/2019 Page 2 of 14




  insisted many times that Plaintiffs would need to present him with documents to answer these basic

  questions; documents that only he has and that he has yet to produce.

          Unfortunately, the six months the Court originally scheduled for discovery has turned out

  not to be sufficient time to prepare this matter for trial.

          In the parties’ Joint Scheduling Report, Craig initially claimed to need more than 365 days

  for discovery. (ECF No. [20] at 7.) Now, however, he has changed his tune and opposes a discovery

  extension or trial continuance. This abrupt change in opinion is a patent effort to run out the clock

  and force Plaintiffs to trial without adequate discovery. These tactics should not be awarded.

  Plaintiffs’ motion should be granted and the Court should enter a schedule consistent with

  Plaintiff’s proposed amended scheduling order.

                                            BACKGROUND

          On February 14, 2018, Plaintiffs filed their original complaint – alleging Craig stole $11

  billion worth of bitcoins and intellectual property from Dave Kleiman (“Dave”). (ECF No. [1]).

          On May 11, 2018, the Parties filed a Joint Scheduling Report where both parties agreed the

  case should follow the “complex case management track pursuant to S.D. Fla. L.R. 16.1A.2. (ECF

  No. [20], 10). As part of that report, Craig claimed that “365 days . . . would not be enough time

  to complete discovery.” (Id. at 7). That said, and unsurprisingly, he “agree[d] that the parties would

  need at least 365 days for discovery.” Id. (emphasis added).

          On May 29, 2018, Plaintiff served their first discovery requests. At Defendant’s request,

  Plaintiffs (and then this Court) provided Defendant with some extensions of time to respond. (ECF

  No [54].) On August 2, 2018, and before Defendant responded to any of Plaintiffs requests, the

  Court stayed discovery pending resolution of the motion to dismiss. (ECF No. [57]). The Court

  later denied Craig’s motion to dismiss (ECF No. [68]) and lifted the discovery stay on December



                                                      2
Case 9:18-cv-80176-BB Document 145 Entered on FLSD Docket 04/15/2019 Page 3 of 14




  31, 2018 (ECF No. [72]). Thus, discovery really didn’t commence until January 1, 2019. On

  January 3, 2019, the Court entered its amended Order (ECF No. [78]) providing for six months of

  discovery (June 10, 2019) and setting trial for September 30, 2019.

         When Craig finally did respond to Plaintiffs first discovery requests, he papered his

  responses with nothing but objections. (ECF No. [91-2]; ECF No. [91-4].) Since then, the parties

  have been involved with ongoing discovery disputes, including numerous multi-hour meet and

  confers concerning the entry of a confidentiality agreement and an ESI protocol to govern

  discovery. (ECF No. [88]; ECF No. [105-1].) The negotiation of these agreements delayed

  discovery production because the parties could not produce documents without governing

  procedures in place. Counsel also participated in a court-ordered, in-person, thirteen-hour straight

  meet and confer to resolve the parties’ disputes on search terms. Furthermore, over the course of

  the past ~90 days, the parties have attended five discovery hearings before Judge Reinhart to

  resolve numerous discovery disputes – which have been incredibly helpful in expediting discovery.

         Plaintiffs have spared no expense trying to meet this Court’s deadlines. At Judge Reinhart’s

  direction, Plaintiffs flew to London to depose Craig in an attempt to narrow the scope of necessary

  discovery. Furthermore, in addition to the many attorneys working up the case and reviewing

  documents produced in this matter, Plaintiffs have employed seven additional attorneys to work

  exclusively and full time on reviewing documents Craig’s requested. To be sure, this effort has

  paid off. To date, Plaintiffs have produced 12,512 documents compared to the 9,766 Craig has.

         In short, Plaintiffs, Judge Reinhart, and Defense counsel have been working as hard as

  possible to finish discovery in the time provided by the Court, but just haven’t been able to. As

  Judge Reinhart observed:

        “If Judge Bloom asks me, I will tell her that I have been doing everything I can, the
        parties have been doing everything they can to move the case forward, but both sides


                                                   3
Case 9:18-cv-80176-BB Document 145 Entered on FLSD Docket 04/15/2019 Page 4 of 14




           recognize – this is a tight discovery schedule for a case this big. If Judge Bloom asks
           me -- she doesn’t always ask me; sometimes she does -- I will truthfully tell her that
           you all are trying really hard to meet her discovery cutoff.

  (Ex. 1, March 26, 2019 Hrg. Trn. 32:21-33:3.)

            As explained below, the amount and type of outstanding discovery, complexity of the case,

  and outstanding issues justify a six-month extension of time to complete discovery.

        A. The outstanding document discovery alone justifies an extension of the discovery
           schedule

            Both parties have collected, to date, north of 1 million documents each. As discussed

  above, the parties engaged in a Court ordered thirteen-hour meet and confer to resolve disputes

  concerning the search terms to be used to identify responsive documents within that universe of

  2+ million documents. As a result of the agreements reached at that meet and confer, each party

  has agreed to review north of 100,000 responsive documents.

            Given that the Defendant has produced less than 10,000 documents, more than 90,000

  remain outstanding. Of course, this figure doesn’t include the additional documents that will be

  called for under Plaintiffs’ upcoming requests for production, or the additional documents

  Defendant may have to collect from his Australian counsel, accountants, and companies. (ECF

  No. [68], 21-22).1 At Defendant’s current pace, however, he will fall well short of even completing

  document production before the discovery cutoff.

            The volume of documents to be produced, coupled with Defendant’s professed inability to

  recollect core facts and his demands that Plaintiff present him with documents, demonstrates that

  a six month extension of time is appropriate.




  1
      Id. (finding that “documents from the ATO investigation, the Australian court filings, and
  documents in the possession of the Defendant and/or his Australian companies” are “under the direct
  control of the Defendant . . . .”)

                                                       4
Case 9:18-cv-80176-BB Document 145 Entered on FLSD Docket 04/15/2019 Page 5 of 14




         B. Attempts at narrowing the scope of discovery to fit into the current schedule have
            failed
             To facilitate the narrowing of discovery at issue in this complex matter, and to avoid

  needless document production, Judge Reinhart encouraged the parties to take a limited deposition

  to better understand how to focus the parties’ discovery efforts.2 On April 4, 2019, and at great

  cost, Plaintiffs’ counsel flew to London and took this limited deposition of Craig. Unfortunately,

  Craig’s incredulous claims of ignorance to basic facts related to the allegations in the complaint,

  and his demands that he needs documents to answer these basic questions, demonstrate that broad

  document discovery is still necessary.

             For example, at his April 4 deposition, Craig testified that he could not answer questions

  concerning the operations and ownership structure of his companies without being able to review

  relevant documents. Incredibly, Craig admitted to purposely structuring his complex web of 30+

  companies in a way where he does not know who owns them, who has their records, who helped

  him form them, or what property each entity owns. He claimed not to remember vast amounts of

  information, including being unable to recall the names of witnesses, trusts, trustees, beneficiaries,

  and the employees of his companies. He claimed not to remember which of his companies the

  Australian Tax Office (“ATO”) had investigated, what the dates of ATO audits were, which

  Australian attorneys would have his ATO related documents, which email address accounts he and

  Dave used, and what happened to critical documents. Instead, and as mentioned above, Craig

  insisted, multiple times, that if Plaintiffs put documents before him, he can answer.




  2
      The parties will be taking a full second deposition once document production is complete.

                                                             5
Case 9:18-cv-80176-BB Document 145 Entered on FLSD Docket 04/15/2019 Page 6 of 14




      C. International discovery is needed in this case

          1. Andrew O’Hagan

          As Plaintiffs have stated numerous times, the Second Amended Complaint (SAC) is

  premised mostly on admissions from Craig himself. One source of Craig’s admissions is a work

  done by acclaimed author Andrew O’Hagan entitled The Satoshi Affair. In the Satoshi Affair,

  O’Hagan recounted Craig and Dave’s creation of Bitcoin, their joint mining activities, their

  development of intellectual property, and Craig’s arrangement to sell “Satoshi’s life rights” and

  intellectual property to investors. The story has an over 14-page section entitled “Kleiman.” (ECF

  No. [83-1], at 25-34).

          O’Hagan was afforded incredible access to Craig, his friends, and business associates to

  write the story. (Id. at 15 (“for those first few months . . . nobody refused me access.”).) O’Hagan

  interviewed Craig for six months. In fact, these interviews resulted in O’Hagan obtaining “many

  hours of tape,” of Craig discussing the origin story of Craig and Dave’s collaboration, the fruits of

  that collaboration, and the current location of those assets. (Id. at 25-28.) He was also afforded

  access to copies of relevant documents and emails Plaintiffs have not seen and the opportunity to

  confer about these issues (orally and in writing) with Craig’s wife, ex-wife, close friends, and

  business associates. (Id. at 29-31.)

          The Satoshi Affair contains statements and admissions from Craig on inter alia, (i) the

  bitcoins at issue in this litigation, (Id. at 36.); (ii) on the joint nature of the bitcoins (id. at 39), (iii)

  on the various trusts and companies Craig is using to hold the bitcoins and intellectual property he

  stole from Dave Kleiman (id. at 36), and (iv) on the intellectual property at issue and its joint nature

  (Id. at 17, 25).




                                                        6
Case 9:18-cv-80176-BB Document 145 Entered on FLSD Docket 04/15/2019 Page 7 of 14




         At Craig’s deposition on April 4, 2019, he disavowed the entire story as “a work of fiction.”

  Because Mr. O’Hagan resides in the United Kingdom, this incredulous denial leaves Plaintiffs

  with no choice but to seek a letter rogatory from this Court to obtain international legal assistance

  from the English courts.

         2. Ramona Watts

         Ramona Watts is Craig’s longtime friend and business associate, whom he claims became

  his spouse in November of 2013.3 Ms. Watts communicated directly with Ira about Craig’s fraud,

  and directed Ira to take certain actions while Craig was being investigated by the ATO. She appears

  in much of the document production Plaintiffs have received and appears to have been intimately

  involved in Craig’s business affairs. In fact, Craig admits she’s an important witness and identified

  her in his initial disclosures as an individual with knowledge of the core facts underlying Plaintiffs’

  claims, e.g., stating that she has knowledge of the Defendant’s “ownership of certain bitcoins

  referred to in the amended complaint.” (Ex. 2.)

         Ms. Watts began communicating with Ira in June of 2015 before she and Craig abruptly

  stopped all communications that July. (See eg. Ex. 3.) During these communications, Ms. Watts

  appeared to be providing Ira with information related to the ATO’s investigation of the Defendant

  as well as updates concerning shares in an entity called Coin-Exch. She also appears to possess

  certain knowledge concerning Dave Kleiman’s finances, claiming at one point in their

  correspondence that “[o]ne of Dave’s companies had significant investments in Liberty Reserve

  [but] the US government shut that down and confiscated all his money.” (Ex. 3 at




  3
    Plaintiffs requested a copy of Defendant’s marriage license, but Defense counsel claimed such
  a request was “offensive,” and has, to date, not produced it.


                                                    7
Case 9:18-cv-80176-BB Document 145 Entered on FLSD Docket 04/15/2019 Page 8 of 14




  KLEIMAN_00004792). Her testimony and the documents in her possession will be important for

  proving Plaintiffs’ claims and determining the merits of Craig’s asserted defenses.

         Plaintiffs had hoped that Craig could help explain Ms. Watts’ relevance to the issues in this

  litigation, but he refused to answer questions related to Ms. Watts at his deposition. The parties

  are before Judge Reinhart to resolve this refusal, but regardless of its outcome, Plaintiffs should

  still be afforded the opportunity to question Ms. Watts themselves. Given her first-hand knowledge

  of many issues in the complaint, there will certainly be important issues she can testify to that

  come nowhere near the spousal communications privilege.

         To be sure, Plaintiffs asked Defendant if, to save the Court, parties, and counsel the time

  and expense of this motion practice, he’d agree to facilitate answers to discovery requests issued

  to his wife under the Federal Rules of Civil Procedure. As is his right, he declined, necessitating

  this motion practice – and consequently more time for discovery.

     D. Craig’s deposition has raised additional issues that must be resolved

         Craig’s deposition raised significant issues that will impact discovery. Some of these are

  currently before Judge Reinhart and a briefing schedule has been set for their resolution, while

  others will likely require further motion practice by Plaintiffs’.

         First, one of the most critical components of discovery that Plaintiffs have requested is the

  identification of public bitcoin addresses held by Craig as of December 2013. Judge Reinhart

  agreed this was relevant and ordered Defendant to produce it:

         And, you know, to your point, Judge Bloom has found that they have pled a
         plausible claim here. Once they've pled a plausible claim, they're entitled to
         discovery to support their claim. It would seem to me in support of that claim what
         Bitcoin existed on December 31st, 2013, and where it's gone since then is relevant
         to their claim.

  (Ex. 4, March 14, 2019 Hearing Tr. 21:3-8.) Judge Reinhart ordered Craig to provide this

  information ahead of his April 4, 2019 deposition or else file a motion objecting to this production

                                                    8
Case 9:18-cv-80176-BB Document 145 Entered on FLSD Docket 04/15/2019 Page 9 of 14




  on burden grounds by March 22. (Id. at 27:23-28:13.) Craig flouted this directive, failing to either

  file a protective order on burden grounds or provide Plaintiffs with the requested discovery in

  advance of the April 4 deposition. The parties are before Judge Reinhart on this issue now, but

  Craig’s disregard of Court ordered deadlines has not helped this case move forward quickly and is

  yet another reason an extension is required.

         Second, Craig refused to answer certain questions relating to the identification of key

  witnesses on the grounds of United States National security. (ECF No. [137], 2). For example,

  Plaintiffs showed Craig an email he wrote Dave’s father in which he stated “[y]our son Dave and

  I are two of the three key people behind Bitcoin.” (ECF No. [83], 29) (emphasis added). Craig

  was instructed by his counsel not to answer this question on United States National security

  grounds. Judge Reinhart deferred ruling on this issue at Craig’s deposition to provide the United

  States Government an opportunity to weigh in. (Id.) But at the next discovery hearing, counsel for

  Craig walked this assertion back claiming that the United States’ national security is not actually

  at issue, just Craig’s personal security. (Ex. 5, April 11, 2019 Hrg. Trn. 42:6-46:7.) Judge Reinhart

  ordered Craig to file a motion for a protective order on these issues by April 19, 2019. The identity

  of this third individual is critical as Plaintiffs assert that Craig and Dave formed the Satoshi

  Nakamoto partnership to create Bitcoin, mine bitcoins, and create valuable blockchain intellectual

  property. (ECF No. [83] ¶ 197.) This third individual likely has direct knowledge of the

  relationship between Dave and Craig.

         Third, Craig refused to answer questions about his ex-wife and current wife – both of whom

  appear to have been heavily involved in Bitcoin and Craig’s complex web of companies. Judge

  Reinhart has set briefing on this issue as well. (Ex. 5 at 65:5-8.)




                                                    9
Case 9:18-cv-80176-BB Document 145 Entered on FLSD Docket 04/15/2019 Page 10 of 14




                                              ARGUMENT

          In light of the significant outstanding discovery to be completed by both parties, Craig’s

   inability to identify information necessary to narrow the scope of that discovery, and the significant

   economic stakes and complexity of this litigation, Plaintiffs cannot fairly be asked to complete

   discovery by June. Accordingly, Plaintiffs seek a six-month extension, and believe this relief

   should be granted.

          To that end, Plaintiffs have attached a proposed amended scheduling order to this motion

   that lays out a schedule Plaintiffs believe will provide sufficient time to get this case prepared for

   trial as expeditiously as possible.

          “This Court is afforded broad discretion in the management of its cases and maintains

   substantial authority to control the pace of litigation occurring before it. While this ability is not

   unfettered, it is nonetheless expansive.” National Union Fire Insurance Co. v. Tyco Integrated

   Security, LLC, 2015 WL 11251733, at *2 (S.D.Fla. 2015) (Bloom, J.). If a “Plaintiff’s request is

   reasonable” and the “Defendant does not demonstrate prejudice,” a timely request for a

   continuance should be granted. Dix v. United Parcel Service, Inc., 2006 WL 8433952, at *4

   (S.D.Fla. 2006) (Marra, J.).

          In adjudicating a motion for continuance, courts “consider four factors: (1) the moving

   party’s diligence; (2) the likelihood of achieving the aim sought by continuance; (3) inconvenience

   to the Court, the non-moving parties, and the witnesses involved, were the court to grant a

   continuance; and (4) the extent to which the moving party would suffer harm as a result of denial.

   Jacobson v. R.J. Reynolds Tobacco Company, 2013 WL 12094890, at *1 (S.D.Fla. 2013) (Ungaro,

   J.). See United States v. Davis, 854 F.3d 1276, 1294 (11th Cir. 2017).




                                                    10
Case 9:18-cv-80176-BB Document 145 Entered on FLSD Docket 04/15/2019 Page 11 of 14




           In this case, all four factors strongly favor Plaintiffs’ requested relief. First, Plaintiffs have

   been highly diligent, with a team of 14+ lawyers actively working this case up, reviewing

   documents requested by Craig, and reviewing the documents he has produced thus far.

           Judge Reinhardt has expressly commented that the discovery issues are “complicated,” that

   the parties are “doing everything they can” to move the case forward, and that there is “tremendous

   time pressure” due to the current scheduling order. (See e.g. Ex.4 at 56:2-4 (“I am aware that the

   parties are working diligently to try to get this done. I am aware that you are under tremendous

   time pressure with Judge Bloom”); Ex. 1 at 53:6-8, 13-14 (“I think you are all acting in good faith

   and there are a lot of complicated issues that need to get decided here . . . Trust me. I see both sides

   are working through a very difficult situation together.”); Ex. 5 at 21:17-22:10 (“I will say this. I

   do see the parties, both sides, working very hard. I see the amount of documents that both sides

   have produced. I have presided at these hearings . . . So I want to actually commend the parties . . .

   But, certainly, I don't want either party to think that the Court does not notice the effort that is

   being made here.”).

           Second, relief would likely achieve “the aim sought by continuance” – the completion of

   adequate discovery. Due to the tragic and unexpected death of Dave Kleiman, there is a significant

   information gap between Plaintiffs and Craig as Plaintiffs have very little firsthand knowledge of

   Dave and Craig’s early efforts to create Bitcoin, mine a significant amount of bitcoin, and create

   blockchain IP. Accordingly, Plaintiffs need discovery (including some international discovery) to

   gain admissible evidence of Defendant’s admissions to others and to obtain third party knowledge

   concerning Dave and Craig’s shared bitcoin assets.

           Third, since Plaintiffs are moving months before trial, there will be little or no

   “inconvenience to the Court, the non-moving parties, and the witnesses involved,” since travel



                                                      11
Case 9:18-cv-80176-BB Document 145 Entered on FLSD Docket 04/15/2019 Page 12 of 14




   plans have yet to be made. Indeed, considering that Craig contemplated “well beyond 365 days”

   for discovery, this Court should carefully scrutinize any attempted claim of prejudice. Fourth and

   finally, Plaintiffs will suffer extensive harm if this motion is denied, as they would be forced to

   proceed to trial without documents and deposition testimony critical for effectively trying this

   case.4

            Finally, Craig has repeatedly lied to this Court under oath,5 and Plaintiffs should not be

   required to accept Craig’s word about the existence and relevance of requested materials. His

   proclivity for making false statements and for altering and forging documents has been often

   recognized by government agencies, his peers, and the press. (See ECF No. [83] ¶110.) In light of

   Craig’s established pattern of misconduct, this Court should take especial care when evaluating

   any declaration he may submit in opposition to this motion.

            Plaintiffs are eager to try this case at the earliest possible date, but they need to obtain

   adequate discovery to effectively prepare this case for a jury trial. Defendant should not be allowed

   to run out the clock or otherwise force Plaintiffs to a premature trial. Plaintiffs’ requests are

   reasonable and timely, and this motion should be granted.


   4
     In cases where a continuance was denied, there was typically a last-minute motion that would cause major
   inconvenience, the result of a clear lack of diligence by the movant. See, e.g., Cazorla Salinas v. Weinkle, 2015 WL
   11198231, at *2 (S.D.Fla., 2015) (Bloom, J) (continuance denied when requested on the day of trial with “thirty jurors
   waiting outside the courtroom door); Jacobson v. R.J. Reynolds Tobacco Co., 2013 WL 12094890, at *2 (S.D.Fla.,
   2013) (Ungaro, J.) (continuance would create a “serious impediment in the Court’s ability to efficiently manage its
   docket” and force witnesses to “incur the additional burden of having to reschedule their own affairs”).
   5
     As the Court may recall, in his very first submission to this Court, Craig falsely testified that he had “never been an
   agent of W&K or any Florida business,” “never been a director, member, shareholder, officer, employee, or
   representative of W&K or of any Florida business,” and “never exercised authority or control over W&K or any
   Florida business.” ECF No. [12-2] at 2. It was later revealed that he had testified in Australia that he owned 50% of
   W&K, had exercised authority over W&K, and had explicitly (and repeatedly) held himself out as W&K’s “authorized
   agent” and “technical contact.” ECF No. [24-4] at 4-5, 45-46, 50, 56, 64, 71, 76-77, 83-84, 90; ECF No. [24-30]; ECF
   No. [24-19]. Craig later submitted a second perjured declaration alleging that he had no documents in his possession
   “from any ATO investigation,” and that any such documents would be in the possession of his attorneys “in Australia.”
   DE 33-3 at 3-4. He now admits this was incorrect and claims he was “mistaken” in his declaration. ECF No. [127] at
   7. Finally, he claimed “national security” was at issue to avoid answering questions at his deposition, later to admit
   there was no such concern, but instead – a “personal security” issue.


                                                              12
Case 9:18-cv-80176-BB Document 145 Entered on FLSD Docket 04/15/2019 Page 13 of 14




                                              CONCLUSION

          In light of the forgoing, Plaintiffs request the Court grant a six month continuance in

   accordance with the specific proposed scheduling order attached hereto to bring this complex case

   within the schedule contemplated by S.D. Fla. L.R. 16.1A.2

                               S.D. FLA. L.R. 7.1 CERTIFICATION

          In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with

   Defendant’s counsel who opposes the relief sought here.

                                                    Respectfully submitted,

    Dated: April 15, 2019                           /s/ Velvel Freedman
                                                    Velvel (Devin) Freedman, Esq.
                                                    Florida Bar No. 99762
                                                    BOIES SCHILLER FLEXNER LLP
                                                    100 SE Second Street, Suite 2800
                                                    Miami, Florida 33131
                                                    Telephone: (305) 539-8400
                                                    Facsimile: (305) 539-1307
                                                    vfreedman@bsfllp.com

                                                    Kyle W. Roche, Esq.
                                                    Admitted Pro Hac Vice
                                                    BOIES SCHILLER FLEXNER LLP
                                                    333 Main Street
                                                    Armonk, NY10504
                                                    Telephone: (914) 749-8200
                                                    Facsimile: (914) 749-8300
                                                    kroche@bsfllp.com

                                                    Counsel to Plaintiff Ira Kleiman as Personal
                                                    Representative of the Estate of David Kleiman
                                                    and W&K Info Defense Research, LLC

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 15, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document




                                                  13
Case 9:18-cv-80176-BB Document 145 Entered on FLSD Docket 04/15/2019 Page 14 of 14




   is being served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.

                                                     /s/ Velvel Freedman
                                                     VELVEL (DEVIN) FREEDMAN




                                                   14
